attorney a letter of settlement after filing his motion. Respondent filed an
                opposition and a countermotion for additional attorney fees. After a
                hearing, the district court entered an order on August 27, 2013, denying
                appellant's motion to set aside and granting respondent's countermotion
                for attorney fees in the amount of $4,942.67. On September 23, 2013,
                appellant filed this appeal from the August 27 order.'
                            Appellant first challenges the $2,142.85 attorney fees award
                arguing that he had complied with EDCR 5.11. EDCR 5.11(a) provides
                that before any family division motion is heard by the court, the movant
                must attempt to contact the opposing party for the purpose of resolving
                the matter without court intervention and that failure to do so may result
                in sanctions and attorney fees awarded to the non-movant if, in the court's
                opinion, the issues would have been resolved if the movant had made the
                attempt. Appellant contends that he sent a letter to opposing counsel
                requesting settlement after filing his motion and that the district court
                failed to make any specific finding about whether the matter could have
                been resolved.




                      'In his civil appeal statement filed in this court, appellant also
                challenges the order denying his motion to modify custody entered on
                April 22, 2013, with notice of entry served on April 24, 2013. Appellant
                did not timely appeal from that order, and we lack jurisdiction to consider
                it. See NRAP 4(a)(1); Healy v. Volkswagenwerk Aktiengesellschaft, 103
                Nev. 329, 331, 741 P.2d 432, 433 (1987) (noting that an untimely notice of
                appeal fails to vest jurisdiction in this court).




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                              Having considered appellant's argument and reviewed the
                 record before this court, we conclude that the district court did not abuse
                 its discretion in awarding the attorney fees.    See Miller v. Wilfong, 121
                 Nev. 619, 622, 119 P.3d 727, 729 (2005) (providing that a district court's
                 award of attorney fees is reviewed for an abuse of discretion). The record
                 reflects that under the circumstances of the case appellant's actions did
                 not comply with the intent and requirements of EDCR 5.11.
                              Appellant also contends that the $4,942.67 attorney fees
                 award was punitive and not based on the work actually performed, and
                 that appellant should have been awarded his pro se fees and costs. We
                 conclude that the district court had legal grounds upon which to base the
                 award and did not abuse its discretion in awarding the attorney fees to
                 respondent or in denying any request for fees and costs incurred by
                 appellant.   See NRS 18.010(2)(b) (allowing the court to award attorney
                 fees to the prevailing party when a claim is brought without reasonable
                 ground or to harass the prevailing party); EDCR 7.60(b)(1), (3), (5)
                 (allowing the imposition of attorney fees as a sanction when a party
                 presents a frivolous motion, unreasonably increases costs, or refuses to
                 comply with a court order). Additionally, respondent's request for
                 attorney fees was supported by a memorandum of fees and costs and a
                 statement of the factors under Brunzell v. Golden Gate Nat'l Bank, 85
                 Nev. 345, 349, 455 P.2d 31, 33 (1969), and appellant did not file an




SUPREME COURT
        OF
     NEVADA
                                                       3
(C) 1947A    e
                    opposition to respondent's memorandum of fees and costs setting forth the
                    amount of attorney fees requested, see EDCR 2.20(e) (providing that a
                    party's failure to file a written opposition to a motion may be construed as
                    an admission that the motion is meritorious and consent to granting the
                    motion). We, therefore,
                                ORDER the judgment of the district court AFFIRMED.




                                                                                             , J.



                                                                                             , J.




                    cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                         Gregory Fedor
                         R. Nathan Gibbs
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    zeir